Citation Nr: 1818265	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested by chest pains (heart disability), to include as secondary to bipolar disorder.

2.  Entitlement to service connection for stomach ulcers, to include as secondary to bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for stomach ulcers and a chest disability, both claimed as related to now service connected bipolar disorder.

In September 2012, the Veteran filed a notice of disagreement and in July 2014, was issued a statement of the case and perfected his appeal to the Board, requesting a videoconference hearing.

The Veteran was scheduled to appear at a videoconference hearing before a Veterans Law Judge on November 20, 2015.  However, in a letter dated October 19, 2015, the Veteran withdrew his request for a Board hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

In August 2016, the Board remanded the case for new VA examinations to determine the etiology of the Veteran's stomach disability and chest pain.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his attorney if further action is required.


REMAND

The Veteran contends that his heart disability and stomach ulcers were caused or worsened by his service connected psychiatric condition.  

Medical treatment records from November 2010 revealed erosive gastritis with superficial ulcers and erosions in the antral area, and December 2010 treatment records indicated that the Veteran was treated for moderate chest discomfort.

The Veteran was afforded a VA examination in December 2016 wherein the examiner opined that any heart disability was less likely than not (less than a 50 percent probability) proximately due to, or the result of the Veteran's service connected psychiatric disability.  As part of his rationale in support of his conclusion, the examiner stated that there is no peer reviewed literature to document that bipolar disorder causes any cardiac conditions.

Additionally, the examiner opined that the Veteran's stomach ulcers were less likely than not (less than 50 percent probability) proximately due to, or the result of the Veteran's psychiatric disability.

The Veteran and his attorney contend that the examiner failed to comply with the remand directives as he did not opine as to whether or not the Veteran's psychiatric disability aggravated his chest disability or ulcers.  As the examiner failed to comply with the remand directives, the December 2016 examination is inadequate and a remand is necessary for a new opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, although the December 2016 VA examiner declined to diagnose any specific heart disorder, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for a heart disability in December 2010.  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Further, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Thus, an opinion as to whether there has been any heart disability, broadly defined, since approximately December 2010, is warranted.

In addition, the December 2016 examiner opined that there is no peer reviewed literature to document that bipolar disorder causes any cardiac conditions.  However, there is evidence of a potential link between a psychiatric disability and a cardiac condition.  In fact, the VA's own statements in connection with its rulemaking authority support an association between PTSD and hypertension.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  These materials should be addressed in a medical opinion as well.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriately qualified specialist physician as to whether the Veteran has had a heart disability or impairment at any time since approximately December 2010 when he filed his service connection claim in this case.

If the physician determines that the Veteran has suffered from such a disability or impairment, the physician must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's heart disability or impairment was either (a) caused or (b) aggravated by his service-connected psychiatric disability.  A complete copy of the claims folder must be available for review. 

The physician should address the VA material cited above suggesting an association between PTSD and hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

A complete rationale must support any opinion expressed.

2.  Request an opinion from an appropriately qualified specialist physician as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's stomach ulcers were either (a) caused or (b) aggravated by his service-connected psychiatric disability.

A complete rationale must support any opinion expressed.

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be provided with an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran	has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

